State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: February 5, 2015                   518995
________________________________

In the Matter of CLEMON JONES,
                    Appellant,
      v
                                            MEMORANDUM AND ORDER
BRIAN FISCHER, as Commissioner
   of Corrections and Community
   Supervision, et al.,
                    Respondents.
________________________________


Calendar Date:   December 2, 2014

Before:   Peters, P.J., Lahtinen, Egan Jr. and Lynch, JJ.

                             __________


     Clemon Jones, Attica, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Peter H.
Schiff of counsel), for respondents.

                             __________


      Appeal from a judgment of the Supreme Court (Ferreira, J.),
entered April 23, 2014 in Albany County, which, in a proceeding
pursuant to CPLR article 78, granted respondents' motion to
dismiss the petition.

      Petitioner commenced this CPLR article 78 proceeding
challenging a determination finding him guilty of violating
various prison disciplinary rules, claiming that he was denied
the right to call witnesses. Respondents moved to dismiss the
petition based upon petitioner's failure to exhaust his
administrative remedies in that he did not raise that issue in
his administrative appeal. Supreme Court granted the motion and
this appeal ensued.
                              -2-                  518995

      Because petitioner has failed to advance any arguments in
his brief concerning the basis for Supreme Court's dismissal of
the petition, any claims with regard thereto have been abandoned
(see Matter of Wilson v Bezio, 93 AD3d 1053, 1053 [2012]; Matter
of Gathers v Artus, 59 AD3d 795, 795 [2009]). As regards the
issues he does raise, they are not properly before us.

     Peters, P.J., Lahtinen, Egan Jr. and Lynch, JJ., concur.



     ORDERED that the judgment is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court